

116 HR 2998 IH: Impaired Driving Repeat Offender Prevention Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2998IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mrs. Lowey introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend chapter 1 of title 23, United States Code, to condition the receipt of certain highway funding by States on the enactment and enforcement by States of certain laws to prevent repeat intoxicated driving. 
1.Short titleThis Act may be cited as the Impaired Driving Repeat Offender Prevention Act. 2.Use of ignition interlock devices to prevent repeat intoxicated driving (a)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following: 
 
171.Use of ignition interlock devices to prevent repeat intoxicated driving 
(a)DefinitionsIn this section: (1)Alcohol concentrationThe term alcohol concentration means grams of alcohol per 100 milliliters of blood or grams of alcohol per 210 liters of breath. 
(2)Driving while intoxicated; driving under the influenceThe terms driving while intoxicated and driving under the influence mean driving or being in actual physical control of a motor vehicle in a State while having a blood alcohol concentration that is greater than or equal to the lesser of— (A)the blood alcohol concentration limit of the State in which the individual is driving; and 
(B)0.08 percent. (3)Ignition interlock deviceThe term ignition interlock device means an in-vehicle device that— 
(A)requires a driver to provide a breath sample prior to the motor vehicle starting; and (B)prevents a motor vehicle from starting if the alcohol concentration of the driver is above the legal limit. 
(4)Motor vehicle 
(A)In generalThe term motor vehicle means a vehicle driven or drawn by mechanical power and manufactured primarily for use on public highways. (B)ExclusionsThe term motor vehicle does not include— 
(i)a vehicle operated solely on a rail line; or (ii)a commercial vehicle. 
(b)Laws requiring ignition interlock devicesA State meets the requirements of this subsection if the State has enacted and is enforcing a law that requires throughout the State the installation of an ignition interlock device for a minimum of 180 days on each motor vehicle operated by an individual who is convicted of driving while intoxicated or driving under the influence. (c)Withholding of funds for noncompliance (1)Fiscal year 2022On October 1, 2021, the Secretary shall withhold 1 percent of the amount required to be apportioned to a State under each of paragraphs (1) and (2) of section 104(b) if the State does not meet the requirements of subsection (b). 
(2)Fiscal year 2023On October 1, 2022, the Secretary shall withhold 3 percent of the amount required to be apportioned to a State under each of paragraphs (1) and (2) of section 104(b) if the State does not meet the requirements of subsection (b). (3)Fiscal year 2024 and thereafterOn October 1, 2023, and on October 1 of each fiscal year thereafter, the Secretary shall withhold 5 percent of the amount required to be apportioned to a State under each of paragraphs (1) and (2) of section 104(b) if the State does not meet the requirements of subsection (b). 
(d)Period of availability of withheld funds; effect of compliance and noncompliance 
(1)Period of availability of withheld fundsAny funds withheld under subsection (c) from apportionment to a State shall remain available for apportionment to the State until the end of the third fiscal year following the fiscal year for which the funds are authorized to be appropriated. (2)Apportionment of withheld funds after complianceIf, before the last day of the period for which funds withheld under subsection (c) from apportionment are to remain available for apportionment to a State under paragraph (1), the State meets the requirements of subsection (b), the Secretary shall, on the first day on which the State meets the requirements of subsection (b), apportion to the State the funds withheld under subsection (c) that remain available for apportionment to the State. 
(3)Period of availability of subsequently apportioned fundsAny funds apportioned pursuant to paragraph (2)— (A)shall remain available for expenditure until the end of the third fiscal year following the fiscal year in which the funds are so apportioned; and 
(B)if not apportioned at the end of that period, shall lapse. (4)Effect of noncomplianceIf, at the end of the period for which funds withheld under subsection (c) from apportionment are available for apportionment to a State under paragraph (1), the State does not meet the requirements of subsection (b), the funds shall lapse.. 
(b)Conforming amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by adding at the end the following:   171. Use of ignition interlock devices to prevent repeat intoxicated driving.. 